Citation Nr: 1022747	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral breast 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1984 to February 
2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a/n March 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah, which, in pertinent part, denied 
service connection for bilateral breast pain. 

In February 2009 the Board remanded the issue for further 
development, including a VA examination. 


FINDING OF FACT

A bilateral breast disability was not first shown during 
service or within the first post-service year, and the 
medical evidence of record does not show that a current 
bilateral breast disability, if any, is otherwise related to 
any disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral breast 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection until October 2006, no new 
disability rating or effective date for award of benefits 
will be assigned as the claims for service connection were 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the claimed disability, and afforded the 
Veteran the opportunity to give testimony before the Board. 
 All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records reveal that there were no 
complaints of or treatment for a diagnosed breast condition 
in service.  The Veteran's in-service annual examinations 
revealed normal breasts with no lumps.  Mammograms from 
December 1989, September 2002 and August 2005 were all 
negative. 

The Veteran contends she had dense breasts at her mammograms 
which is consistent with fibrocystic breast disease which 
causes pain during her cycle. 

Post service records do not show any complaints of, or 
treatment for, or diagnosis of any breast conditions. 

A VA examination to determine whether the Veteran had any 
current breast disability was scheduled for June 11, 2009.  
The Veteran did not show for the examination.  VAMC records 
indicate that notice of the VA examination was sent to the 
Veteran's address of record.  

The medical records are silent as to any diagnosis of a 
bilateral breast condition, notwithstanding the Veteran's 
complaints.  

While the Veteran may suffer from bilateral breast pain, and 
there is no reason to doubt the Veteran's credibility 
regarding such bilateral breast pain, the fact remains that 
there are no medical findings of a disability for which 
service connection may be established.  The most current 
medical evidence or record consists of the August 2005 
mammogram which was negative for malignancy.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted, 
unless there is a medical nexus linking the veteran's pain to 
an incident in service.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  A claim based on "pain alone" 
fails when there is no sufficient factual showing that the 
pain derived from an in-service disease or injury.  Such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence. 

Disability compensation for veterans derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of current disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed disabling condition of 
a bilateral breast condition, the Veteran's claim of service 
connection must fail.  It is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran's factual recitation as to her symptoms is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
diagnosis for her condition and her views are of no probative 
value.  And, even if her opinion was entitled to be accorded 
some probative value, it is far outweighed by the lack of in-
service and post-service lack of medical evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no objective evidence of an in-service 
bilateral breast disability or a current bilateral breast 
disability.  

The preponderance of the evidence is against the claim of 
service connection for a bilateral breast disability; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 
 

ORDER

Entitlement to service connection for bilateral breast 
disability is denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


